     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

NAVIGATORS SPECIALTY                        §
INSURANCE COMPANY,                          §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §   CIVIL ACTION NO. 4:19-cv-1304
                                            §
                                            §
FIRST MERCURY                               §
INSURANCE COMPANY,                          §
                                            §
                                            §
       Defendant.                           §
                                            §
                                            §

                         PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, Plaintiff Navigators Specialty Insurance Company (“Navigators”)

complaining of Defendant First Mercury Insurance Company (“First Mercury”) pursuant to 28

U.S.C. §§ 1332 and 2201, and would show the Court the following:

                                              I.
                                         Introduction

       1.      This is a lawsuit concerning the defense obligations of First Mercury under

certain insurance policies providing coverage

       2.      for Navigators’ insured, Cambridge Builders & Contractors, LLC (“Cambridge”)

in the lawsuits styled Archstone Memorial Heights Villages I, LLC v. Cambridge Builders, LLC,

et. al; Cause No. 2015-21583; In the 270th Judicial District Court of Harris County, Texas

(“Memorial Heights”) and Archstone North Braeswood, L.P. v. Cambridge Builders, LLC, et al,

No. 2016-40769; In the 11th District Court, Harris County, TX (“Braeswood”). Navigators seeks



PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE1
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 2 of 17



recovery as subrogee of Cambridge, and in its own right. Navigators seeks recovery for

attorney’s fees and costs it incurred defending Cambridge against the claims raised in the

Memorial Heights and Braeswood lawsuits. Navigators also seeks a declaratory judgment

regarding First Mercury’s obligations under several relevant policies of insurance that it issued.

       3.      Plaintiff Navigators provided commercial general liability insurance coverage to

Cambridge under policy number GA13CGL113693IC, which was effective from October 4,

2013 to October 4, 2014 and was subsequently renewed.

       4.      Defendant First Mercury also issued commercial general liability policies of

insurance to Cambridge, including policy number NJCGL-0000018613-01 effective 10/17/2012

to 10/17/2013, which provided coverage for Cambridge against the claims asserted in both the

Memorial Heights and the Braeswood lawsuits. Although First Mercury acknowledged its

defense obligation in both lawsuits, it failed to pay its share of fees and expenses incurred in

Cambridge’s defense of these lawsuits.

       4.      First Mercury also issued insurance policies to some of the sub-contractors on the

Memorial Heights project, namely East Coast Roofing and Tower Steel. First Mercury insured

East Coast Roofing under policy number MI-CGL-0000008989-01, which was effective

4/9/2012 to 4/9/2013 and renewed for a number of years thereafter. First Mercury insured Tower

Steel under policy number TX-CGL-0000001937-01, effective 12/28/2012 to 12/1/2013, and

renewed thereafter. Both East Coast Roofing and Tower Steel had entered into indemnity

agreements with Cambridge whereby East Coast Roofing and Tower Steel agreed to defend and

indemnify Cambridge. Cambridge is an additional insured on the East Coast Roofing and Tower

Steel policies. These policies provide coverage to Cambridge on a primary basis. Thus, the




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE2
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 3 of 17



coverage provided by the East Coast Roofing and Tower Steel policies was primary to the

coverage provided by the Navigators commercial general liability policies.

       5.      First Mercury agreed to defend Cambridge under the East Coast Roofing policy.

Despite its agreement to do so, First Mercury failed to pay the defense costs and expenses

incurred, leaving Navigators, who had also agreed to defend Cambridge, with the burden of

paying Cambridge’s defense fees and expenses, although these obligations were rightfully owed

by First Mercury.

       6.      Under the Tower Steel policy, First Mercury agreed to defend and indemnify

Cambridge and participated in Cambridge’s defense. On or about September 14, 2017, Tower

Steel, with First Mercury’s approval, entered into a settlement agreement with Cambridge

regarding Cambridge’s claims for additional insured coverage under the Tower Steel policy.

Despite the agreement to pay a sum certain towards Cambridge’s defense costs, First Mercury,

on behalf of Tower Steel, has not paid the sums agreed to under the settlement agreement. When

Navigators asked First Mercury to pay defense fees pursuant to the settlement agreement, First

Mercury stated that it was reviewing the status of its payments. Now, over a year later, First

Mercury still has not satisfied Tower’s Steel’s obligation under the settlement agreement.

       7.      First Mercury also acknowledged an obligation to defend Cambridge in the

Braeswood lawsuit under the primary policy of insurance First Mercury issued to Cambridge.

However, like in Memorial Heights, First Mercury has failed to pay its share of Cambridge’s

defense fees and expenses, leaving Navigators to shoulder the burden for these fees and expenses

even though First Mercury should be, at a minimum, contributing equally with Navigators.

       8.      Defendant First Mercury’s failure to pay for Cambridge’s defense, despite its

agreement to do so, has caused damages to Navigators, for which Navigators now sues.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE3
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 4 of 17



Navigators has paid a significant amount of attorney’s fees and expenses in defending

Cambridge in both the Memorial Heights and Braeswood lawsuits. Navigators seeks recovery of

the fees and costs it incurred defending Cambridge because these expenses should have been

paid, in whole or in part, by First Mercury.

        9.      Besides the fees and costs that Navigators has already paid in the Memorial

Heights and Braeswood lawsuits, additional defense fees and expenses remain outstanding. With

regard to the outstanding fees and expenses, Navigators seeks a declaration regarding First

Mercury’s obligation to pay these defense fees and expenses.

                                                   II.
                                                 Parties

        10.     Navigators Specialty Insurance Company is a New York corporation with its

principal place of business at One Penn Plaza, 32nd Floor, New York, NY 10119.

        11.     Defendant First Mercury is an insurance company formed under the laws of

Delaware, with its principal place of business located at 1209 N. Orange Street, Wilmington,

Delaware 19801-1120. First Mercury may be served via the Commissioner of Insurance at 333

Guadalupe, MC 113-2A, P.O. Box 149104, Austin, Texas 78714-9104.

                                                    III.
                                          Jurisdiction and Venue

        12.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because

there is a complete diversity of citizenship among the parties and the amount in controversy,

exclusive of interest and costs, exceeds the sum of $75,000.00.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 124(b)(7) and

1391(b) in that all or a significant part of the acts or omissions giving rise to this claim occurred

in this judicial district and division.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE4
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 5 of 17



                                             IV.
                                    The Underlying Lawsuits

Memorial Heights

       14.     The Memorial Heights lawsuit arises out of alleged construction defects that

occurred during the construction of the Archstone Memorial Heights Village apartment complex,

located at 225 South Heights Boulevard in Houston, Texas.

       15.     Cambridge served as the general contractor on the project. The work of several

sub-contractors was also implicated in the lawsuit as being defective, and a significant portion of

the property owner’s complaints stemmed from work performed by subcontractors East Coast

Roofing and Tower Steel. First Mercury insured both East Coast Roofing and Tower Steel.

       16.     East Coast Roofing and Tower Steel had entered into contracts with Cambridge

whereby they agreed to defend and indemnify Cambridge against claims such as those asserted

in the Memorial Heights lawsuit. East Coast Roofing and Tower Steel also agreed to name

Cambridge as an additional insured under their commercial general liability policies and to

provide coverage to Cambridge on a primary basis.

       17.     First Mercury, as the insurer for East Coast Roofing and Tower Steel, agreed to

defend Cambridge in the Memorial Heights litigation, and agreed to utilize the services of

attorney Cynthia Tarle. First Mercury agreed that the additional insured coverage provided to

Cambridge under the East Coast Roofing and Tower Steel policies was primary to the coverage

provided by Cambridge’s CGL carrier(s).

       18.     Despite agreeing to defend Cambridge as an additional insured, First Mercury, as

the insurer of East Coast Roofing, failed to pay its share of defense fees and costs incurred in the

Memorial Heights lawsuit. First Mercury currently owes approximately $900,000.00 in defense




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE5
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 6 of 17



fees and costs in the Memorial Heights lawsuit. Despite repeated demands from Navigators that

First Mercury pay the amounts it owes, First Mercury has failed to do so.

       19.       Besides the additional insured coverage provided under the East Coast Roofing

and Tower Steel policies, Cambridge was also insured under its own commercial general liability

policies issued by Navigators and First Mercury. Both Navigators and First Mercury

acknowledged a duty to defend Cambridge in the Memorial Heights suit. Navigators retained

attorney Cynthia Tarle, and actively participated in Cambridge’s defense. First Mercury, who

upon information and belief, never issued a letter reserving its rights to disclaim coverage,

agreed to participate in Cambridge’s defense and also agreed to utilize the services of attorney

Cynthia Tarle.

       20.       While it is Navigators’ position that the additional coverage provided by First

Mercury under the East Coast Roofing policy is primary to any coverage provided by Navigators

under its CGL policy, in the unlikely event the Court determines that the East Coast Roofing

policy does not provide primary coverage to Cambridge, First Mercury, as Cambridge’s general

liability carrier, is obligated to share Cambridge’s defense fees and costs equally with

Navigators.

       21.       To date, Navigators has paid over $400,000 in defense fees, while First Mercury,

despite its equal obligation to provide Cambridge with a defense, has paid approximately

$33,000 in fees and costs. In addition, there are approximately $500,000 in fees and expenses

that are still owed to defense counsel, expert witnesses, and other third-party vendors who

assisted in Cambridge’s defense. First Mercury has an obligation to pay these outstanding

defense bills as well.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE6
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 7 of 17



Braeswood

       22.     The Braeswood lawsuit arises out of alleged construction defects that occurred

during construction of the Archstone Toscano apartment complex, located at 2900 North

Braeswood Boulevard in Houston, Texas.

       23.     Like Memorial Heights, Cambridge served as the general contractor on the

project.

       24.     Navigators and First Mercury both provided commercial general liability

insurance coverage to Cambridge effective for the time periods implicated by the allegations in

the Braeswood lawsuit.

       25.     Both Navigators and First Mercury agreed to defend Cambridge. Navigators

retained attorney Cynthia Tarle to provide Cambridge’s defense, while First Mercury attempted

to retain an attorney at the Royston Rayzor firm that had a conflict with regards to Cambridge’s

representation. Several months into the litigation, First Mercury abandoned its attempt to retain

the Royston Rayzor firm, and notified Navigators that it was retaining the services of attorney

Michael McCoy as “monitoring counsel.” Although Mr. McCoy contacted attorney Tarle

regarding the Braeswood suit and confirmed that he was retained as “monitoring counsel,”

neither Mr. McCoy nor anyone at First Mercury would provide either Ms. Tarle or Navigators

with any clarification as to what Mr. McCoy’s exact role in the litigation would be.

       26.     While Mr. McCoy was regularly advised of the status of the Braeswood lawsuit,

at no time did Mr. McCoy ever participate in Cambridge’s defense of the Braeswood suit. Mr.

McCoy’s very limited participation in the lawsuit did not satisfy First Mercury’s obligation to

defend Cambridge because Mr. McCoy never participated in any written discovery, depositions,

expert evaluations, pleadings, motion practice, or any other facet of providing Cambridge with a




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE7
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 8 of 17



defense. At all times, Mr. McCoy’s participation in the Braeswood lawsuit was consistent with

that of coverage counsel for First Mercury. Mr. McCoy provided no services that furthered the

cause of defending Cambridge against the property owner’s construction defect claims against it.

       27.     First Mercury, upon information and belief, never issued a reservation of rights

letter to Cambridge regarding the Braeswood suit.

       28.     Like Memorial Heights, some sub-contractors whose work was implicated in the

project owed Cambridge a defense against the plaintiff’s claims pursuant to additional insured

provisions included in the contracts between the sub-contractors and Cambridge. The carriers for

these sub-contractors have since settled all of Cambridge’s additional insured claims.

       29.     Despite the settlements between Cambridge and these sub-contractors, which First

Mercury agreed to, a significant amount of defense fees and costs remained. Navigators has paid

over $100,000 of the remaining fees and costs. First Mercury has paid approximately $33,000 of

these expenses, even though it shares an equal obligation with Navigators to pay for

Cambridge’s defense. There are approximately $60,000 in defense costs and fees that are still

owed to defense counsel, expert witnesses, and other third-party vendors that assisted in

Cambridge’s defense. Further, First Mercury owes an equal obligation with Navigators to pay

Cynthia Tarle’s defense fees because Mr. McCoy’s participation on First Mercury’s behalf did

not satisfy First Mercury’s defense obligation to Cambridge. Navigators has already paid a

significant portion of Ms. Tarle’s fees, and is entitled to reimbursement from First Mercury for

that portion that First Mercury is obligated to pay.

       30.     Despite repeated demands that First Mercury pay its share of the defense fees

and/or costs incurred in the Braeswood lawsuit, First Mercury has failed to satisfy its obligations.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE8
      Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 9 of 17




                                               V.
          Causes of action against First Mercury in the Memorial Heights lawsuit under
                                  the East Coast Roofing Policy

          31.    The East Coast Roofing policy provides primary coverage to Cambridge as an

additional insured for the claims asserted in the Memorial Heights lawsuit. Even though First

Mercury acknowledged its obligation to defend and indemnify Cambridge as an additional

insured, First Mercury failed to pay for this defense, despite its contractual obligation and

agreement to do so. Navigators has been forced to incur attorney’s fees and costs to defend

Cambridge in the Memorial Heights lawsuit, and, in addition to the fees and costs paid by

Navigators, a substantial amount of other fees and costs remain unpaid.

A.        Breach of Contract

          32.    The failure of First Mercury to pay for Cambridge’s defense when it was

obligated to do so, and after it committed to providing such a defense, constitutes both a breach

of the East Coast Roofing policy and a breach of First Mercury’s agreement to defend

Cambridge as an additional insured. Thus, Navigators, as subrogee of Cambridge, stands in

Cambridge’s shoes to the extent Navigators has incurred costs that should rightfully be borne by

First Mercury.

          33.    Navigators, as subrogee of Cambridge, is entitled to a determination that by

failing to defend Cambridge, First Mercury has breached its insurance contract. As a result of

this breach, Navigators has incurred damages in the form of the defense fees and costs paid to

date, which should have been rightfully borne by First Mercury under the East Coast Roofing

policy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE9
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 10 of 17



       34.     Navigators, as subrogee of Cambridge, is also entitled to a determination that by

failing to defend Cambridge, First Mercury has breached its agreement to defend Cambridge. As

a result of this breach, Navigators has incurred damages in the form of the defense costs and fees

paid to date, which should have been rightfully borne by First Mercury under the East Coast

Roofing policy.

B.     Declaratory Judgment

       35.     Navigators is entitled to a judicial declaration under Fed. R. Civ. P. 57 that First

Mercury had a duty to defend Cambridge on a primary basis under the East Coast Roofing policy

against the claims raised in the Memorial Heights lawsuit, both based upon the terms of the East

Coast Roofing policy and based upon First Mercury’s agreement to participate in Cambridge’s

defense. Navigators seeks a declaration that First Mercury is obligated to pay all remaining

unpaid defense costs and fees, which were incurred in Cambridge’s defense.

                                           VI.
 Causes of action against First Mercury in Memorial Heights under the Cambridge Policy

       36.     First Mercury issued a commercial general liability policy to Cambridge

providing coverage for claims such as those asserted in the Memorial Heights litigation. Even if

the Court determines that First Mercury’s coverage under the East Coast Roofing policy is not

primary to that provided by Navigators, First Mercury still owes an obligation to provide

Cambridge with a defense against the Memorial Heights lawsuit under the insurance policy First

Mercury issued to Cambridge.

       37.     First Mercury, at a minimum, shares any defense obligation equally with

Navigators. First Mercury acknowledged a defense obligation under the policy it issued to

Cambridge, and agreed to participate in the defense, however, First Mercury has failed to pay its




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE10
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 11 of 17



share of defense fees and costs. Navigators has been forced to pay not only its own share, but a

substantial portion of First Mercury’s share.

       38.     Besides the fees and costs paid by Navigators, a substantial amount of additional

fees and costs remain unpaid, and for which First Mercury is responsible.

A.     Breach of Contract

       39.     The failure of First Mercury to pay for Cambridge’s defense when it was

obligated to do so, and after it committed to providing such a defense, constitutes a breach of

First Mercury’s insurance contract, and the breach of its agreement to defend Cambridge. Thus,

Navigators, as subrogee of Cambridge, stands in Cambridge’s shoes to the extent Navigators has

paid defense fees and costs that should rightfully be borne by First Mercury.

       40.     Navigators, as subrogee of Cambridge, is entitled to a determination that by

failing to pay for Cambridge’s defense, First Mercury has breached its insurance contract. As a

result of this breach, Navigators has incurred damages in the form of the defense fees and costs it

paid to date, which should have been rightfully borne by First Mercury.

       41.     Navigators, as subrogee of Cambridge, is also entitled to a determination that by

failing to pay for Cambridge’s defense, First Mercury has breached its agreement to defend

Cambridge. As a result of this breach, Navigators has incurred damages in the form of the

defense fees and costs it paid to date, which should have been rightfully paid by First Mercury.

B.     Declaratory Judgment

       42.     Navigators seeks a judicial declaration under Fed. R. Civ. P. 57 that First Mercury

has a duty to defend Cambridge against the claims raised in the Memorial Heights lawsuit, both

based upon the terms of its policy and based upon its agreement to participate in the defense.

Navigators seeks a declaration that First Mercury is obligated to pay its portion of the defense




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE11
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 12 of 17



fees and costs that remain outstanding in the Memorial Heights lawsuit, as well as

reimbursement for fees and expenses that Navigators has already paid, which should have been

borne by First Mercury.

                                          VII.
Causes of action against First Mercury in Memorial Heights under the Tower Steel Policy

       43.    The insurance policy First Mercury issued to Tower Steel provided primary

coverage to Cambridge as an additional insured. First Mercury acknowledged its obligation to

defend and indemnify Cambridge as an additional insured under this policy. Tower Steel and

Cambridge entered into a settlement agreement regarding Cambridge’s additional insured claims.

In this settlement agreement, Tower Steel, with First Mercury’s approval, agreed to pay a sum

certain towards Cambridge’s defense fees and costs. Despite the existence of this settlement

agreement, First Mercury has not paid the full amount due thereunder. And despite numerous

requests from Navigators that First Mercury pay Tower Steel’s balance, First Mercury has failed

to fully fund its obligation. First Mercury owes in excess of $40,000 under the settlement

agreement Tower Steel entered into with Cambridge.

       44.    To the extent Navigators paid the sums Tower Steel, with First Mercury’s

approval, agreed to pay towards Cambridge’s defense fees and costs, Navigators, as subrogee of

Cambridge, is entitled to a judgment against First Mercury for the sums Navigators paid that

were owed by First Mercury. With regard to any fees that remain unpaid, Navigators is entitled

to a judicial declaration under Fed. R. Civ. P. 57 that First Mercury, as insurer of Tower Steel,

has breached the terms of its policy by failing to fully pay the amounts owed under the

September 14, 2017 settlement agreement.



       B



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE12
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 13 of 17



                                           VIII.
     Causes of action against First Mercury in Braeswood under the Cambridge Policy

        45.     First Mercury issued a commercial general liability policy to Cambridge

providing coverage for claims such as those asserted in the Braeswood litigation. First Mercury

acknowledged a defense obligation under the policy it issued to Cambridge, however, First

Mercury wholly failed to participate in the defense, and has not paid its share of the defense fees

and costs incurred in Cambridge’s defense. First Mercury owes Cambridge a defense under the

terms of its policy.

        46.     Instead of actively participating in the defense, as is required by the terms of its

policy and under Texas law, First Mercury retained Michael McCoy to act as “monitoring

counsel.” Mr. McCoy never actively participated in Cambridge’s defense, but instead acted in

the capacity of what can only be described as First Mercury’s coverage counsel. Such an

involvement does not relieve First Mercury of its obligation to provide Cambridge with a

defense, and First Mercury is still obligated to pay the defense fees and costs incurred by

attorney Cynthia Tarle, as well as expert witnesses and other third-party vendors who assisted in

Cambridge’s defense against the allegations in the Braeswood lawsuit.

        47.     Navigators has been forced to incur attorney’s fees and costs to defend Cambridge

in the Braeswood lawsuit, and, besides the fees and costs paid by Navigators, a substantial

amount of additional fees and costs remain unpaid.

A.      Breach of Contract

        48.     The failure of First Mercury to assume Cambridge’s defense when it was

obligated to do so, and after it committed to providing such a defense, constitutes a breach of

First Mercury’s insurance contract and a breach of its agreement to defend Cambridge. Thus,




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE13
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 14 of 17



Navigators, as subrogee of Cambridge, stands in Cambridge’s shoes to the extent Navigators has

paid defense fees and costs that should rightfully be borne by First Mercury.

       49.     Navigators, as subrogee of Cambridge, is entitled to a determination that by

failing to defend Cambridge, First Mercury has breached its insurance contract. As a result of

this breach, Navigators has incurred damages in the form of the defense fees and costs paid to

date, which should have been rightfully borne by First Mercury.

       50.     Navigators, as subrogee of Cambridge, is also entitled to a determination that by

failing to defend Cambridge, First Mercury has breached its agreement to defend Cambridge. As

a result of this breach, Navigators has incurred damages in the form of the defense fees and costs

paid to date, which should have been rightfully borne by First Mercury.

B.     Declaratory Judgment

       51.     Navigators seeks a judicial declaration under Fed. R. Civ. P. 57 that First Mercury

has a duty to defend Cambridge against the claims raised in the Braeswood lawsuit, both based

upon the terms of its policy and based upon its acknowledgement of its duty to defend

Cambridge. Navigators seeks a declaration that 1) First Mercury’s retention of attorney McCoy

did not satisfy its defense obligations; 2) First Mercury is obligated to pay its share of the

defense fees and costs that remain outstanding in the Braeswood lawsuit, including fees incurred

by the Tarle Law Firm in providing a defense to Cambridge; and 3) First Mercury must

reimburse Navigators for its share of fees and expenses that Navigators has already paid, which

should have been paid by First Mercury, including fees incurred by the Tarle Law Firm in

providing a defense to Cambridge.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE14
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 15 of 17



                                           VIII.
                             Reservation Regarding Amendment

       52.    Navigators reserves the right to amend as necessary to add to this action

additional claims that may be made against Defendant.

     WHEREFORE, PREMISES CONSIDERED, Navigators Specialty Insurance Company,

prays that upon trial Navigators recover judgment against First Mercury Insurance Company as

follows:

       1.    A judicial declaration that First Mercury has a duty to defend Cambridge against the

             claims asserted in the Memorial Heights lawsuit under the East Coast Roofing

             policy and breached that duty;

       2.    A judicial declaration that First Mercury breached its agreement to defend

             Cambridge in the Memorial Heights lawsuit under the East Coast Roofing policy;

       3.    A judgment against First Mercury for defense fees and costs incurred by Navigators

             in the Memorial Heights lawsuit that should have been paid by First Mercury under

             the East Coast Roofing policy;

       4.    A judicial declaration that First Mercury breached its contract of insurance with

             Cambridge by its failure pay for Cambridge’s defense against the claims raised in

             the Memorial Heights lawsuit;

       5.    A judicial declaration that First Mercury breached its agreement to defend

             Cambridge in the Memorial Heights lawsuit under the policy it issued to

             Cambridge;

       6.    A judgment against First Mercury for defense fees and costs paid by Navigators in

             the Memorial Heights lawsuit that should have been paid by First Mercury under

             the policy First Mercury issued to Cambridge;



PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE15
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 16 of 17



       7.    A judicial declaration that First Mercury has a duty to defend Cambridge against the

             claims asserted in the Memorial Heights lawsuit under the Tower Steel policy and

             breached that duty by failing to fully fund the amount of the settlement agreed to by

             Tower Steel and Cambridge;

       8.    A judicial declaration that First Mercury breached its agreement to defend

             Cambridge in the Memorial Heights lawsuit under the Tower Steel policy;

       9.    A judgment against First Mercury for defense fees and costs paid by Navigators in

             the Memorial Heights lawsuit that should have been paid by First Mercury under

             the Tower Steel policy;

       10.   A judicial declaration that First Mercury breached its contract of insurance with

             Cambridge by its failure to pay for Cambridge’s defense against the claims raised in

             the Braeswood lawsuit;

       11.   A judicial declaration that First Mercury breached its agreement to defend

             Cambridge in the Braeswood lawsuit under the policy it issued to Cambridge;

       12.   A judicial declaration that First Mercury breached its contract of insurance by

             failing to provide Cambridge with a defense under the policy it issued to

             Cambridge, and that any participation by Michael McCoy in the Braeswood lawsuit

             did not satisfy First Mercury’s defense obligation;

       13.   A judgment against First Mercury for defense fees and costs paid by Navigators in

             the Braeswood lawsuit that should have been paid by First Mercury under the

             policy First Mercury issued to Cambridge;




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE16
     Case 4:19-cv-01304 Document 1 Filed on 04/10/19 in TXSD Page 17 of 17



       14.   A judicial determination that Navigators be reimbursed by First Mercury for its

             share of the past attorney’s fees and costs incurred by way of Cambridge’s defense

             in the Memorial Heights lawsuit;

       15.   A judicial determination that Navigators be reimbursed by First Mercury for its

             share of the past attorney’s fees and costs incurred by way of Cambridge’s defense

             in the Braeswood lawsuit;

       16.   Pre-judgment interest, post-judgment interest, costs of court, and for such other and

             further relief, at law or in equity, to which Navigators is justly entitled.

                                               Respectfully submitted,


                                               /s/ Beth D. Bradley
                                               Beth D. Bradley – Attorney in Charge
                                               Texas Bar No. 06243900
                                               Southern District Bar No. 18053
                                               bethb@tbmmlaw.com
                                               Lori J. Murphy
                                               Texas Bar No. 14701744
                                               Southern District Bar No. 711885
                                               lorim@tbmmlaw.com

                                               TOLLEFSON BRADLEY
                                               MITCHELL & MELENDI, LLP
                                               2811 McKinney Avenue, Suite 250 West
                                               Dallas, Texas 75204
                                               (214) 665-0100
                                               (214) 665-0199 (fax)
                                               ATTORNEYS FOR NAVIGATORS
                                               SPECIALTY INSURANCE COMPANY




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE17
